Exhibit 10.2
EXECUTION COPY
FOURTH AMENDMENT TO LOAN AGREEMENT
THIS FOURTH AMENDMENT TO LOAN AGREEMENT is dated as of August 7, 2009 (this
“Fourth Amendment”) and is among THE HILLMAN COMPANIES, INC., (“Holdings”),
HILLMAN INVESTMENT COMPANY (“Intermediate Holdings”), THE HILLMAN GROUP, INC.
(the “Borrower” and together with Holdings and Intermediate Holdings,
collectively, the “Loan Agreement Parties”), AEA MEZZANINE FUND II LP (“AEA II
LP”), AEA MEZZANINE FUND II LLC (“AEA II LLC”), AEA MEZZANINE (UNLEVERAGED) FUND
LP (“AEA Unleveraged”; with AEA II LP, AEA II LLC and AEA Unleveraged
hereinafter referred to, collectively, as the “AEA HOLDERS”), CONNECTICUT
GENERAL LIFE INSURANCE COMPANY (“CGLIC”), LIFE INSURANCE COMPANY OF NORTH
AMERICA (“LINA”; with CGLIC and LINA hereinafter referred to, collectively, as
the “CIGNA HOLDERS”), DICK & BETSY DEVOS FOUNDATION (“DBDEVOS”), VANDERWEIDE
FAMILY FOUNDATION (“VWFF”), DOUGLAS & MARIA DEVOS FOUNDATION (“DMDEVOS”), THE
JERRY & MARCIA TUBERGEN FOUNDATION (“JMTF”; with DBDEVOS, VWFF, DMDEVOS and JMTF
hereinafter referred to, collectively, as the “RDV HOLDERS”) and GE BUSINESS
FINANCIAL SERVICES INC. (formerly known as Merrill Lynch Business Financial
Services Inc.) (“GEBFS” and together with the AEA HOLDERS, the CIGNA HOLDERS and
the RDV Holders and with their respective successors and assigns, the “Lenders”
and each a “Lender”). All capitalized terms used herein and not otherwise
defined herein shall have the respective meanings provided such terms in the
Loan Agreement (as defined below), as amended hereby.
W I T N E S S E T H
WHEREAS, Loan Agreement Parties and Allied Capital Corporation (“Allied
Capital”) entered into a Loan Agreement dated as of March 31, 2004 (the “Initial
Loan Agreement”);
WHEREAS, the Loan Agreement Parties, Allied Capital and GEBFS (as assignee of
Allied Capital pursuant to an assignment agreement dated as of April 12, 2004),
entered into that certain Second Amendment to Loan Agreement dated as of
July 21, 2006 (the “Second Amendment”) amending the Initial Loan Agreement;
WHEREAS, the Loan Agreement Parties and the Lenders, entered into that certain
Consent, Agreement and Third Amendment to Loan Agreement and Amendment to
Guaranty dated as of May 6, 2009 (the “Third Amendment”) further amending the
Initial Loan Agreement (as so amended by the Second Amendment and the Third
Amendment and as further amended or modified from time to time, the “Loan
Agreement”); and
WHEREAS, the Loan Agreement Parties desire to make certain amendments to the
Loan Agreement, including, but not limited to, extending the maturity of the
Loans, and the Lenders have agreed to such amendments subject to the terms and
conditions set forth herein.
NOW, THEREFORE in consideration of the mutual agreements, provisions and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

 



--------------------------------------------------------------------------------



 



ARTICLE I.
AMENDMENTS TO THE LOAN AGREEMENT
Section 1.01 The definition of “Consolidated EBITDA” appearing in Section 1.01
of the Loan Agreement is hereby amended by (i) deleting the word “and” appearing
after clause (O) thereof and inserting a comma in lieu thereof, (ii) inserting a
comma after clause (P) thereof and (iii) inserting the following new clauses
(Q) and (R) after clause (P) thereof:
“(Q) fees, costs and expenses related to the consummation of the Fourth
Amendment and the transactions contemplated thereby (including, but not limited
to, the amendment to the Senior Credit Agreement and each other Senior Finance
Document contemplated thereby) incurred no later than one (1) month following
the Fourth Amendment Effective Date, not to exceed $3,200,000 in the aggregate
and (R) fees paid in connection with the funding of Term B-3 Loans (as defined
in the Senior Credit Agreement) pursuant to any fee letter between the Borrower
and Administrative Agent (as defined in the Senior Credit Agreement.”
Section 1.02 The definition of “Consolidated Scheduled Debt Payments” appearing
in Section 1.01 of the Loan Agreement is hereby amended by deleting said
definition in its entirety and inserting the following new definition in lieu
thereof:
“Consolidated Scheduled Debt Payments” means, for any period, the sum of all
scheduled payments of principal on the Subordinated Debentures and all other
Consolidated Funded Debt (including, without limitation, the principal component
of Capital Lease Obligations and Purchase Money Debt) paid or payable during
such period, but excluding payments due on Revolving Loans and Swingline Loans
(each under and as defined in the Senior Credit Agreement and as modified in
accordance with the terms of the Senior Credit Agreement) during such period and
Principal Amortization Payments (as defined in the Senior Credit Agreement as in
effect on the Fourth Amendment Effective Date) on account of Term B-1 Loans (as
defined in the Senior Credit Agreement) to the extent funded with the proceeds
of Term B-3 Loans (as defined in the Senior Credit Agreement) in accordance with
the terms of Section 2.01(d) of the Senior Credit Agreement); provided that
Consolidated Scheduled Debt Payments for any period shall not include voluntary
prepayments of Consolidated Funded Debt, mandatory prepayments of the Term B
Loans (under and as defined in the Senior Credit Agreement and as modified in
accordance with the terms of the Senior Credit Agreement) pursuant to
Section 2.09(b) of the Senior Credit Agreement or other mandatory prepayments
(other than by virtue of scheduled amortization (exclusive of Applicable
Principal Amortization Payments (as defined in the Senior Credit Agreement as in
effect on the Fourth Amendment Effective Date) to the extent funded with the
proceeds of Term B-3 Loans (as defined in the Senior Credit Agreement) in
accordance with the terms of Section 2.01(d) of the Senior Credit Agreement) of
Consolidated Funded Debt (but Consolidated Scheduled Debt Payments for a period
shall be adjusted to reflect the effect on scheduled payments of principal for
such period of the application of any prepayments of Consolidated Funded Debt
during or preceding such period); provided, however, that Consolidated Scheduled
Debt Payments for any fiscal quarter shown on Schedule 1.01G

 

2



--------------------------------------------------------------------------------



 



hereto shall be deemed to equal the applicable amount set forth opposite such
fiscal quarter on Schedule 1.01G.”
Section 1.03 The definition of “Maturity Date” appearing in Section 1.01 of the
Loan Agreement is hereby amended by deleting said definition in its entirety and
inserting the following new definition in lieu thereof:
“Maturity Date” means September 30, 2012.”
Section 1.04 The definition of “Permitted Business Acquisition” appearing in
Section 1.01 of the Loan Agreement is hereby amended by deleting the table
appearing therein in its entirety and inserting the following new table in lieu
thereof:

          “Calendar Quarters Ended During   Ratio  
 
       
Closing Date through 3/31/05
    4.65 to 1.0  
 
       
4/1/05 through 9/30/05
    4.50 to 1.0  
 
       
10/01/05 through 3/31/06
    4.25 to 1.0  
 
       
4/01/06 through 9/30/06
    4.00 to 1.0  
 
       
10/01/06 through 6/30/07
    3.75 to 1.0  
 
       
7/01/07 through 6/30/08
    3.50 to 1.0  
 
       
7/01/08 through 9/30/08
    3.50 to 1.0  
 
       
10/01/08 through 12/31/08
    3.25 to 1.0  
 
       
1/01/09 through 12/31/09
    3.00 to 1.0  
 
       
1/01/10 through 12/31/10
    2.75 to 1.0  
 
       
1/01/11 through 3/31/11
    2.50 to 1.0  
 
       
4/01/11 through 9/30/12
    2.25 to 1.0”  

Section 1.05 Section 1.01 of the Loan Agreement is hereby further amended by
inserting in the appropriate alphabetical order the following new definition:
“Fourth Amendment” means that certain Fourth Amendment to this Agreement, dated
as of August 7, 2009, among Holdings, Intermediate Holdings, the Borrower and
the Lenders.

 

3



--------------------------------------------------------------------------------



 



“Fourth Amendment Effective Date” has the meaning set forth in the Fourth
Amendment.
Section 1.06 Section 1.03 of the Loan Agreement is hereby amended by inserting
the following new sentence at the end thereof:
“Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election made under Statement of Financial Accounting
Standards 159 (or any other Financial Accounting Standard having a similar
result or effect) to value any Debt or other liabilities of any Credit Party or
any of its Subsidiaries at “fair value”, as defined therein.”
Section 1.07 Section 6.01 of the Loan Agreement is hereby amended by
(i) deleting the parenthetical “(which shall not be qualified or limited in any
material respect)” appearing in clause (a) thereof and inserting the
parenthetical “(which shall not be qualified or limited in any material respect;
provided that a qualification or exception may be included in any audit report
for any period ending within the twelve (12) month period preceding the Maturity
Date or the latest Term B Maturity Date (as defined in the Senior Credit
Agreement as in effect on the Fourth Amendment Effective Date) to the extent
such qualification is made solely as a result of the Loans or such Term B Loan
(as defined in the Senior Credit Agreement as in effect on the Fourth Amendment
Effective Date), as applicable, being reported as short term indebtedness)” in
lieu thereof, and (ii) inserting the parenthetical “(or within 60 days after the
end of the fiscal quarter ended June 30, 2009)” immediately following the words
“the first three fiscal quarters in each fiscal year of the Borrower” appearing
in clause (b) thereof.“
Section 1.08 Section 7.08(d) of the Loan Agreement is hereby amended by deleting
the date “3/31/11” appearing in the table set forth in clause (i) thereof and
inserting the date “9/30/12” in lieu thereof.
Section 1.09 Section 7.14 of the Loan Agreement is hereby amended by deleting
the table appearing therein in its entirety and inserting the following new
table in lieu thereof:

          “Period   Amount  
2004
  $ 17,250,000  
 
       
2005
  $ 17,250,000  
 
       
2006
  $ 17,250,000  
 
       
2007
  $ 18,400,000  
 
       
2008
  $ 18,400,000  
 
       
2009
  $ 19,550,000  

 

4



--------------------------------------------------------------------------------



 



          “Period   Amount  
2010
  $ 19,550,000  
2011
  $ 20,700,000  
2012
  $ 20,700,000”  

Section 1.10 Section 7.17(a) of the Loan Agreement is hereby amended by deleting
the table appearing therein in its entirety and inserting the following new
table in lieu thereof:

          “Calendar Quarters Ended During   Ratio  
 
       
Closing Date through 3/31/05
    5.64 to 1.0  
 
       
4/1/05 through 9/30/05
    5.46 to 1.0  
 
       
10/01/05 through 3/31/06
    5.18 to 1.0  
 
       
4/01/06 through 9/30/06
    5.14 to 1.0  
 
       
10/01/06 through 6/30/07
    4.85 to 1.0  
 
       
7/01/07 through 6/30/08
    4.56 to 1.0  
 
       
7/01/08 through 9/30/08
    4.31 to 1.0  
 
       
10/01/08 through 12/31/08
    4.06 to 1.0  
 
       
1/01/09 through 12/31/09
    3.70 to 1.0  
 
       
1/01/10 through 12/31/10
    3.38 to 1.0  
 
       
1/01/11 through 3/31/11
    3.09 to 1.0  
 
       
4/01/11 through 9/30/12
    2.84 to 1.0”  

Section 1.11 Section 9.16 of the Loan Agreement is hereby amended by deleting
clauses (a) and (b) appearing therein and inserting the following new clauses
(a) and (b) in lieu thereof:
“(a) Each of the Credit Parties hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any court of
the State of New York in New York County, or of the United States for the
Southern District of New York, in any action or proceeding arising out of or
relating to this Agreement or the other Subordinated Debentures Documents, or
for recognition of enforcement of any judgment and each of the

 

5



--------------------------------------------------------------------------------



 



parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
courts. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdiction by suit on the judgment or in any other manner provided by
applicable Law. Nothing in this Agreement shall affect any right that the
Lenders may otherwise have to bring any action or proceeding relating to this
Agreement or any other Subordinated Debentures Document against such Credit
Party or their properties in the courts of any jurisdiction.
(b) Each of the Credit Parties hereby irrevocable and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other
Subordinated Debentures Documents in any court of the State of New York in New
York County, or of the United States for the Southern District of New York. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by applicable Law, the defense of an inconvenient forum to the maintenance of
such suit, action or proceeding in any such court.”
ARTICLE II.
CONDITIONS TO EFFECTIVENESS
Section 2.01 Conditions to Effectiveness of this Fourth Amendment. This Fourth
Amendment, and the amendments contained herein, shall become effective as of the
date hereof on the date (the “Fourth Amendment Effective Date”) when each of the
following conditions precedent have been fulfilled to the reasonable
satisfaction of the Lenders or waived by the Lenders:
(a) Execution and Delivery of this Fourth Amendment. The Loan Agreement Parties
and each Lender shall have executed and delivered a counterpart of this Fourth
Amendment.
(b) Closing Agenda Documents, etc. The Lenders shall have received each of the
documents, agreements, instruments and other deliveries set forth in the closing
agenda attached hereto as Exhibit C, in each case, duly executed and delivered,
as applicable, and in form and substance reasonably satisfactory to the Lenders.
(c) Representations and Warranties. The representations contained in Section 3
of this Fourth Amendment shall be true, complete and correct.
(d) Revolving Outstandings. After giving effect to this Fourth Amendment and the
payment of all fees, costs and expenses in connection herewith, (i) there shall
not be more than $6,000,000 in Revolving Outstandings (as defined in the Senior
Credit Agreement) outstanding and (ii) the lesser of the Revolving Committed
Amount (as defined in the Senior Credit Agreement) and $20,000,000 shall exceed
aggregate Revolving Outstandings (as defined in the Senior Credit Agreement) by
at least $14,000,000.

 

6



--------------------------------------------------------------------------------



 



(e) Consolidated EBITDA. The Lenders shall have received reasonably satisfactory
evidence (including reasonably satisfactory supporting schedules and other data)
that pro-forma Consolidated EBITDA of Holdings and its subsidiaries for the
trailing twelve (12) months ended as of June 30, 2009, including such
adjustments as are reasonably acceptable to the Lenders, shall not be less than
$77,000,000.
(f) Material Adverse Effect. There shall not, as reasonably determined by the
Lenders, have occurred any change, development or event that has or would
reasonably be expected to have a material adverse effect on the operations,
business, properties, prospects or condition (financial or otherwise) of the
Credit Parties and their Subsidiaries taken as a whole.
(g) Senior Credit Agreement Amendment. The Lenders shall have received a
fully-executed copy of the amendment to the Senior Credit Agreement and each
other Senior Finance Document executed in connection therewith, in each case, in
form and substance reasonably satisfactory to the Lenders.
(h) Litigation. There shall be no order or injunction or pending litigation in
which there is a reasonable possibility of a decision which would have a
material adverse affect on any Credit Party or any of its Subsidiaries and no
pending litigation seeking to enjoin or prevent the transactions contemplated
hereby.
(i) Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing.
(j) Acknowledgement. The Lenders shall have received counterparts of an
Acknowledgement and Agreement, substantially in the form of Exhibit A hereto,
duly executed by each of the Guarantors who are (or who are required by the Loan
Agreement to be) Credit Parties.
(k) Allonge. The Borrower shall have executed and delivered to each Lender an
allonge with respect to each Debenture, in each case substantially in the form
attached hereto as Exhibit B.
(l) Fees and Expense. The Loan Agreement Parties shall have paid all fees,
including, without limitation, the Amendment Fee (as defined below), and all
reasonable out-of-pocket costs and expenses incurred by the Lenders in
connection with this Amendment and the other documents executed in connection
therewith, including, without limitation, all reasonable attorneys’ fees.
(m) Other. The Lenders shall have received such other documents, instruments,
agreements or information as may be reasonably requested by the Lenders.
Section 2.02 Effects of this Fourth Amendment.
(a) On the Fourth Amendment Effective Date, the Loan Agreement will be
automatically amended to reflect the amendments thereto provided for in this
Fourth Amendment. On and after the Fourth Amendment Effective Date, the rights
and obligations of

 

7



--------------------------------------------------------------------------------



 



the parties hereto shall be governed by the Loan Agreement, as amended by this
Fourth Amendment. Once the Fourth Amendment Effective Date has occurred, all
references to the Loan Agreement in any document, instrument, agreement, or
writing shall be deemed to refer to the Loan Agreement as amended by this Fourth
Amendment. Promptly after the Fourth Amendment Effective Date occurs, the
Lenders shall notify the Borrowers and the Lenders of the Fourth Amendment
Effective Date, and such notice shall be conclusive and binding on all parties
hereto.
(b) Other than as specifically provided herein, this Fourth Amendment shall not
operate as a waiver or amendment of any right, power or privilege of any Lender
under the Loan Agreement or any other Subordinated Debentures Document or of any
other term or condition of the Loan Agreement or any other Subordinated
Debentures Document, nor shall the entering into of this Fourth Amendment
preclude any Lender from refusing to enter into any further waivers or
amendments with respect thereto. This Fourth Amendment is not intended by any of
the parties hereto to be interpreted as a course of dealing which would in any
way impair the rights or remedies of any Lender except as expressly stated
herein, and no Lender shall have any obligation to extend credit to the Borrower
other than pursuant to the strict terms of the Loan Agreement and the other
Subordinated Debentures Documents, as amended or supplemented to date (including
by means of this Fourth Amendment).
(c) The amendments to the interest provisions of the Subordinated Debentures
effectuated pursuant to the allonges executed and delivered pursuant to
Section 2.01 (k) of this Fourth Amendment shall take effect immediately upon the
occurrence of the Fourth Amendment Effective Date.
Section 2.03 Amendment Fee. The Borrower shall pay to each Lender which has
executed a counterpart hereof an amendment fee equal to 0.25% of the aggregate
principal amount of such Lender’s Loans outstanding on the Fourth Amendment
Effective Date (the “Amendment Fee”).
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
Section 3.01 Representations and Warranties. In order to induce the Lenders to
consent to the amendments contained herein and to enter into this Fourth
Amendment, each of Holdings, Intermediate Holdings and the Borrower represents
and warrants as set forth below:
(a) This Fourth Amendment constitutes the legal, valid and binding obligation of
each of Holdings, Intermediate Holdings and the Borrower enforceable in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.
(b) The parties signatory to the Acknowledgment and Agreement delivered pursuant
to Section 2.01(j) of this Fourth Amendment constitute all of the Persons who
(together

 

8



--------------------------------------------------------------------------------



 



with Holdings, Intermediate Holdings and the Borrower) are or are required under
the terms of the Subordinated Debentures Documents to be Credit Parties.
(c) The written statements and information contained in this Fourth Amendment
and the other documents, certificates and statements furnished to the Lenders on
or prior to the Fourth Amendment Effective Date by or on behalf of any Credit
Party for use in connection with the transactions contemplated by this Fourth
Amendment, taken as a whole, do not, as of the Fourth Amendment Effective Date,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein not materially
misleading.
(d) Each Loan Agreement Party hereby represents and warrants to each Lender
that, as of the Fourth Amendment Effective Date, the representations and
warranties set forth in the Loan Agreement, as amended by this Fourth Amendment,
are true, correct and complete in all material respects, except for such
representations and/or warranties that expressly relate to an earlier date (in
which event such representations and/or warranties are true, correct and
complete in all material respect as of such earlier date).
ARTICLE IV.
MISCELLANEOUS
Section 4.01 Headings. The various headings of this Fourth Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Fourth Amendment or any provisions hereof.
Section 4.02 Execution in Counterparts. This Fourth Amendment may be executed by
the parties hereto in several counterparts, each of which shall be deemed to be
an original and all of which shall constitute together but one and the same
agreement. A counterpart hereof executed and delivered by facsimile or other
electronic transmission shall be effective as an original.
Section 4.03 Successors and Assigns. This Fourth Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.
Section 4.04 Governing Law; Entire Agreement. THIS FOURTH AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. This Fourth Amendment
constitutes the entire understanding among the parties hereto with respect to
the subject matter hereof and supersedes any prior agreements, written or oral,
with respect thereto.
Section 4.05 Subordinated Debentures Document Pursuant to Loan Agreement. This
Fourth Amendment is a Subordinated Debentures Document executed pursuant to the
Loan Agreement and shall be construed, administered and applied in accordance
with all of the terms

 

9



--------------------------------------------------------------------------------



 



and provisions of the Loan Agreement (and, following the date hereof, the Loan
Agreement, as amended hereby).
Section 4.06 Further Assurance. Each of the Loan Agreement Parties hereby agrees
from time to time, as and when requested by any Lender, to, and cause its
Subsidiaries to, execute and deliver or cause to be executed and delivered, all
such documents, instruments and agreements and to take or cause to be taken such
further or other action as any Lender may reasonably deem necessary or desirable
in order to carry out the intent and purposes of this Fourth Amendment, the Loan
Agreement and the other Subordinated Debentures Documents.
Section 4.07 Submission to Jurisdiction. Any legal action or proceeding with
respect to this Fourth Amendment, the Loan Agreement or any other Subordinated
Debentures Document may be brought in the courts of the State of New York in New
York County, or of the United States for the Southern District of New York and,
by execution and delivery of this Fourth Amendment, each Loan Agreement Party
hereby irrevocably accepts for itself and in respect of its property, generally
and unconditional, the nonexclusive jurisdiction of such courts. Each Loan
Agreement Party irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding brought in such court and any claim that any such proceeding
brought in any such court has been brought in an inconvenient forum. Each party
to this Fourth Amendment irrevocably consents to service of process in the
manner provided for notices in Section 9.01 of the Loan Agreement. Nothing in
this Fourth Amendment will affect the right of any party to this Fourth
Amendment to serve process in any other manner permitted by applicable Law.
Section 4.08 Severability. Any provision of this Fourth Amendment to which any
Loan Agreement Party is a party that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions thereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
Section 4.09 Continued Effectiveness; No Novation. Anything contained herein to
the contrary notwithstanding, neither this Fourth Amendment nor any of the
Subordinated Debentures Documents executed in connection herewith is intended to
or shall serve to effect a novation of the Obligations under the Loan Agreement
and the other Subordinated Debentures Documents. Instead, it is the express
intention of the parties hereto to reaffirm the indebtedness created under the
Loan Agreement which is evidenced by the Loan Agreement, as amended hereby, and
the notes, if any, provided for therein. Each Loan Agreement Party acknowledges
and confirms that it has no defense, set off, claim or counterclaim against the
Lenders with regard to the indebtedness, liabilities and obligations created
under the Loan Agreement and the other Subordinated Debentures Documents and
that the term “Obligations” as used in the Subordinated Debentures Documents (or
any other term used therein to describe or refer to the indebtedness,
liabilities and obligations of the Loan Agreement Parties and/or the other
Credit Parties to the Lenders) includes, without limitation, the indebtedness,
liabilities and obligations of the Loan Agreement Parties and the other Credit
Parties under the Loan Agreement and the other Subordinated Debentures
Documents, in each case, as amended by, or in connection with,

 

10



--------------------------------------------------------------------------------



 



this Fourth Amendment, as each of the foregoing further may be amended,
modified, supplemented and/or restated from time to time. The Subordinated
Debentures Documents and all agreements, instruments and documents executed or
delivered in connection with any of the foregoing shall each be deemed to be
amended to the extent necessary to give effect to the provisions of this Fourth
Amendment.
Section 4.10 Release of Claims. In consideration of the agreements contained in
this Fourth Amendment, each Loan Agreement Party hereby irrevocably releases and
forever discharge the Lenders and their affiliates, subsidiaries, successors,
assigns, directors, officers, employees, agents, consultants and attorneys
(each, a “Released Person”) of and from any and all claims, suits, actions,
investigations, proceedings or demands, whether based in contract, tort, implied
or express warranty, strict liability, criminal or civil statute or common law
of any kind or character, known or unknown, which such Loan Agreement Party ever
had or now has against any Lender or any other Released Person which relates,
directly or indirectly, to any acts or omissions of any Lender or any other
Released Person relating to the Loan Agreement or any other Subordinated
Debentures Document on or prior to the date hereof.
[Signature Pages Follow]

 

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the signatories hereto have caused this Fourth Amendment to
be executed by their respective officers thereunto duly authorized as of the day
and year first above written.

              THE BORROWER   THE HILLMAN GROUP, INC.
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
            HOLDINGS   THE HILLMAN COMPANIES, INC.
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
            INTERMEDIATE HOLDINGS   HILLMAN INVESTMENT COMPANY
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

 

 



--------------------------------------------------------------------------------



 



              LENDERS   AEA MEZZANINE (UNLEVERAGED) FUND LP
 
                By: AEA MEZZANINE PARTNERS LP, its general     partner
 
                By: AEA MEZZANINE MANAGEMENT GP LLC,     its general partner
 
           
 
  By:        
 
     
 
Name: Joseph D. Carrabino, Jr.    
 
      Title: President    
 
                AEA MEZZANINE FUND II LP
 
                By: AEA MEZZANINE PARTNERS II LP,     its general partner
 
                By: AEA MEZZANINE MANAGEMENT II GP     LLC, its general partner
 
           
 
  By:        
 
     
 
Name: Joseph D. Carrabino, Jr.    
 
      Title: Managing Member    
 
                AEA MEZZANINE FUND II LLC
 
                By: AEA MEZZANINE PARTNERS II LP,     its managing member
 
                By: AEA MEZZANINE MANAGEMENT II     GP LLC, its general partner
 
           
 
  By:        
 
     
 
Name: Joseph D. Carrabino, Jr.    
 
      Title: Managing Member    

[Signature Page to Fourth Amendment to Loan Agreement]

 

 



--------------------------------------------------------------------------------



 



                  DICK & BETSY DEVOS FOUNDATION
 
           
 
  By:        
 
     
 
Name: Robert H. Schierbeek    
 
      Title: Treasurer    
 
                VANDERWEIDE FAMILY FOUNDATION
 
           
 
  By:        
 
     
 
Name: Robert H. Schierbeek    
 
      Title: Treasurer    
 
                DOUGLAS & MARIA DEVOS FOUNDATION
 
           
 
  By:        
 
     
 
Name: Robert H. Schierbeek    
 
      Title: Treasurer    
 
                THE JERRY & MARCIA TUBERGEN FOUNDATION
 
           
 
  By:        
 
     
 
Name: Robert H. Schierbeek    
 
      Title: Treasurer    

[Signature Page to Fourth Amendment to Loan Agreement]

 

 



--------------------------------------------------------------------------------



 



                  CONNECTICUT GENERAL LIFE INSURANCE COMPANY
 
                By: CIGNA Investments, Inc., as agent
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                LIFE INSURANCE COMPANY OF NORTH AMERICA
 
                By: CIGNA Investments, Inc., as agent
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

[Signature Page to Fourth Amendment to Loan Agreement]

 

 



--------------------------------------------------------------------------------



 



                  GE BUSINESS FINANCIAL SERVICES INC.         (formerly known as
Merrill Lynch Business Financial Services Inc.)    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

[Signature Page to Fourth Amendment to Loan Agreement]

 

 



--------------------------------------------------------------------------------



 



Exhibit A
ACKNOWLEDGEMENT AND AGREEMENT
Each Credit Party (such term and all other capitalized terms used but not
otherwise defined herein shall have the respective meaning provided such terms
in the Amendment referred to below) listed below hereby acknowledges that it has
reviewed the Fourth Amendment to the Loan Agreement to which this
Acknowledgement and Agreement is attached as an exhibit (the “Amendment”) and
hereby consents to the execution, delivery and performance thereof by the Loan
Agreement Parties. Each such Credit Party hereby confirms its obligation under
each Subordinated Debentures Document (as defined in the Loan Agreement) to
which it is a party and agrees that, after giving effect to the Amendment,
neither the modification of the Loan Agreement or any other Subordinated
Debentures Document effected pursuant to the Amendment, nor the execution,
delivery, performance or effectiveness of the Amendment or any other
Subordinated Debentures Document impairs the validity or effectiveness of any
Subordinated Debentures Document to which it is a party or by which it is
otherwise bound. Under the foregoing circumstances, the rights of the Lenders
and the ability of the Lenders to enforce the provisions of the Subordinated
Debentures Documents, have not been adversely affected in any material respect
by the modification of the Loan Agreement, the modification of any other
Subordinated Debentures Document effected pursuant to the Amendment or the
execution, delivery, performance or effectiveness of the Amendment.
In consideration of the agreements contained in the Amendment, each Credit Party
listed below hereby irrevocably releases and forever discharge the Lenders and
their affiliates, subsidiaries, successors, assigns, directors, officers,
employees, agents, consultants and attorneys (each, a “Released Person”) of and
from any and all claims, suits, actions, investigations, proceedings or demands,
whether based in contract, tort, implied or express warranty, strict liability,
criminal or civil statute or common law of any kind or character, known or
unknown, which such Credit Party ever had or now has against any Lender or any
other Released Person which relates, directly or indirectly, to any acts or
omissions of any Lender or any other Released Person relating to the Loan
Agreement or any other Subordinated Debentures Document on or prior to the date
hereof.
THIS ACKNOWLEDGEMENT AND AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.
[Signature Pages Follow]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each Credit Party has executed this Acknowledgement and
Agreement as of the day of the Amendment.

              GUARANTORS:   THE HILLMAN COMPANIES, INC.
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                HILLMAN INVESTMENT COMPANY
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                SUNSUB C INC.
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                ALL POINTS INDUSTRIES, INC.
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

[Signature Page to Acknowledgment and Agreement]

 

 



--------------------------------------------------------------------------------



 



Exhibit B
ALLONGE TO SENIOR SUBORDINATED DEBENTURE
THIS ALLONGE TO SENIOR SUBORDINATED DEBENTURE (this “Allonge”) is made and
entered into this [_____] day of August, 2009 to be attached to, and be a part
of, that certain Senior Subordinated Debenture (the “Debenture”), dated
[July 21, 2006][May 6, 2009], in the original principal amount of $[_____], made
by THE HILLMAN GROUP, INC., a Delaware corporation (the “Borrower”), payable to
the order of [_____] (the “Holder”). Capitalized terms used herein without
definition are used herein with the meanings ascribed to such terms in the Loan
Agreement (as defined in the Debenture).
1. Section 2(i) of the Debenture is hereby amended by deleting the percentage
“10%” appearing therein and inserting the percentage “12.5%” in lieu thereof.
All other terms and conditions of the Debenture shall, except as herein
corrected, remain in full force and effect and all rights, duties, obligations,
and responsibilities of the parties shall be governed and determined by the
Debenture as the same has been corrected by this Allonge. Each reference in the
Debenture to “this Debenture,” “hereunder,” “hereof,” “herein” or words of like
import, and each reference in the Debenture or in any other Subordinated
Debentures Document, or other agreements, documents or other instruments
executed and delivered pursuant to the Loan Agreement, shall mean and be a
reference to the Debenture as amended, restated, modified or supplemented.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF the undersigned has executed and delivered this Allonge as of
the date first above written.

                  THE HILLMAN GROUP, INC.,     a Delaware Corporation
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

ACCEPTED AND AGREED TO:
[                                        ]

         
By:
       
 
 
 
Name: [_____]    
 
  Title: [_____]    

[Signature Page — Allonge to Senior Subordinated Debenture]

 

 



--------------------------------------------------------------------------------



 



Exhibit C
Closing Agenda
See attached.

 

 



--------------------------------------------------------------------------------



 



AEA MEZZANINE FUND II LLC
CLOSING CHECKLIST
The Hillman Group, Inc.
FOURTH AMENDMENT TO LOAN AGREEMENT
August 7, 2009

 

 



--------------------------------------------------------------------------------



 



PARTIES TO THE TRANSACTION

      AGENT:  
GE BUSINESS FINANCIAL SERVICES INC.
   
 
   
500 West Monroe Street
   
 
   
Chicago, Illinois 60661
   
 
   
David Mahon
Telephone No.: 312.697.3959
Facsimile No.: 312.697.3998
email: david.mahon@geantares.com
   
 
   
Brian Polomsky
Telephone No.: .312.463.2341
Facsimile No.: 312.697.3998
email: brian.polomsky@ge.com
   
 
   
Kristine Jurczyk
Telephone No.: 312.441.6796
Facsimile No.: 773.305.1886
email: kristine.jurczyk@ge.com
   
 
   
Andrea Schomburg
Telephone No.: 312.441.6864
Facsimile No.: 312.697.3998
email: andrea.schomburg@ge.com
   
 
   
Steve Roth
Counsel — Global Sponsor Finance
   
 
   
Telephone No.: 312.441.7003
Facsimile No.: 312.441.6876
email: steve.roth@ge.com

 

 



--------------------------------------------------------------------------------



 



      AGENT’S COUNSEL:  
KATTEN MUCHIN ROSENMAN LLP
   
 
   
525 West Monroe Street
   
 
   
Chicago, Illinois 60661
   
 
   
Stuart P. Shulruff
   
 
   
Telephone No.: 312.902.5694
Facsimile No.: 312.577.4784
email: stuart.shulruff@kattenlaw.com
   
 
   
John Krol
   
 
   
Telephone No.: 312.902.5659
   
 
   
Facsimile No.: 312.577.4784
   
 
   
email: john.krol@kattenlaw.com
   
 
   
Seth M. Aigner
   
 
   
Telephone No.: 312.902.5572
   
 
   
Facsimile No.: 312.577.4496
   
 
   
email: seth.aigner@kattenlaw.com
   
 
   
John Huang
   
 
   
Telephone No.: 312.902.5333
   
 
   
Facsimile No.: 312.577.8927
   
 
   
email: john.huang@kattenlaw.com
   
 
   
Carole Dobbins
   
 
   
Paralegal
   
 
   
Telephone No.: 312.577.8416
   
 
   
Facsimile No.: 312.577.4688
   
 
   
Email: carole.dobbins@kattenlaw.com

 

 



--------------------------------------------------------------------------------



 



      BORROWER:  
THE HILLMAN GROUP, INC.
10590 Hamilton Avenue
Cincinnati, OH 45231
   
 
   
James Waters
Facsimile No.: 513.595.8297
   
 
BORROWER’S AND EQUITY
SPONSOR’S COUNSEL:  
KIRKLAND & ELLIS LLP
   
 
   
300 North LaSalle Street
   
 
   
Chicago, IL 60654
   
 
   
Louis R. Hernandez
   
 
   
Telephone No.: 312.862.2029
Facsimile No: 312.862.2200
email: louis.hernandez@kirkland.com
   
 
   
Kimberly Edsenga
Telephone No.: 312.862.2034
Facsimile No: 312.862.2200
email: kimberly.edsenga@kirkland.com
   
 
EQUITY SPONSOR  
CODE HENNESSY & SIMMONS
   
 
   
10 South Wacker Drive, Suite 3175
   
 
   
Chicago, IL 60606
   
 
   
Andrew W. Code
   
 
   
Telephone No.: 312._____
   
 
   
email: ACode@chsonline.com
   
 
   
David S. Spinola
   
Telephone No.: 312.876.9411
   
 
   
email: DSpinola@chsonline.com

 

 



--------------------------------------------------------------------------------



 



      SUBORDINATED LENDER  
AEA MEZZANINE FUND II LLC
   
 
   
One Stamford Plaza, 12th Floor
263 Tresser Boulevard
Stamford, CT 06901
   
 
   
Jim Villa
   
 
   
Telephone No.: 203.564.2673
   
 
   
Facsimile No.: 203.564.2661
   
 
SUBORDINATED LENDER’S
COUNSEL:  
MORRISON COHEN LLP
   
 
   
909 Third Avenue
   
 
   
New York, NY 10022
   
 
   
Steven N. Rockoff
Telephone No.: 212.735.8796
Facsimile No.: 917.522.3196
email: srockoff@morrisoncohen.com

 

 



--------------------------------------------------------------------------------



 



DEFINED TERMS:

      AEA  
AEA Mezzanine Fund II LP, AEA Mezzanine Fund II LLC and AEA Mezzanine
(Unleveraged) Fund LP
   
 
All Points  
All Points Industries, Inc., a Florida corporation
   
 
Borrower  
The Hillman Group, Inc., a Delaware corporation
   
 
CIGNA  
Connecticut General Life Insurance Company and Life Insurance Company of North
America
   
 
Credit Parties  
Borrower, Holdings, Intermediate Holdings and Subsidiary Guarantors
   
 
GEBFS  
General Electric Business Financial Services Inc. (formerly known as Merrill
Lynch Business Financial Services Inc.), a Delaware corporation
   
 
Holdings  
The Hillman Companies, Inc., a Delaware corporation
   
 
Intermediate Holdings  
Hillman Investment Company, a Delaware corporation
   
 
RDV  
Dick & Betsy DeVos Foundation, VanderWeide Family Foundation, Douglas & Maria
DeVos Foundation and The Jerry and Marcia Tubergen Foundation
   
 
Subordinated Lenders  
AEA, CIGNA, RDV and GEBFS
   
 
Subsidiary Guarantors  
All Points and SunSub
   
 
SunSub  
SubSub C, Inc., a Delaware corporation

 

 



--------------------------------------------------------------------------------



 



PRINCIPAL LOAN DOCUMENTS

  1.  
Fourth Amendment to Loan Agreement among Credit Parties, AEA, CIGNA, RDV and
GEBFS
    2.  
Allonge to Senior Subordinated Debentures:

  a.  
AEA Mezzanine Fund II LP
    b.  
AEA Mezzanine Found II LLC
    c.  
AEA Mezzanine (Unleveraged) Fund LP
    d.  
Connecticut General Life Insurance Company
    e.  
Life Insurance Company of North America
    f.  
Dick & Betsy DeVos Foundation
    g.  
VanderWeide Family Foundation
    h.  
Douglas & Maria DeVos Foundation
    i.  
The Jerry and Marcia Tubergen Foundation

  3.  
Acknowledgement and Agreement
    4.  
Amendment to and Reaffirmation of Subordination Agreement

ANCILLARY DOCUMENTS

  5.  
Officer’s Closing Certificate
    6.  
Solvency Certificate
    7.  
Financial Statements, including pro forma balance sheet and projections

ORGANIZATIONAL DOCUMENTS

  8.  
Secretary’s Certificate of Borrower, with incumbency

      Exhibit A  
Certificate of Incorporation certified by the Secretary of State of Delaware
   
 
Exhibit B  
Bylaws
   
 
Exhibit C  
Resolutions

 

 



--------------------------------------------------------------------------------



 



      Exhibit D  
Certificate of good standing — Delaware

9. Secretary’s Certificate of Holdings, with incumbency

      Exhibit A  
Certificate of Incorporation certified by the Secretary of State of Delaware
   
 
Exhibit B  
Bylaws
   
 
Exhibit C  
Resolutions
   
 
Exhibit D  
Certificates of good standing — Delaware

10. Secretary’s Certificate of Intermediate Holdings, with incumbency

      Exhibit A  
Certificate of Incorporation certified by the Secretary of State of Delaware
   
 
Exhibit B  
Bylaws
   
 
Exhibit C  
Resolutions
   
 
Exhibit D  
Certificates of good standing — Delaware

11. Secretary’s Certificate of the Subsidiary Guarantors, with incumbency

      Exhibit A  
Certificates of Incorporation certified by the Secretary of State of Delaware or
Florida, as applicable
   
 
Exhibit B  
Bylaws
   
 
Exhibit C  
Resolutions
   
 
Exhibit D  
Certificates of good standing — Delaware or Florida, as applicable

LEGAL OPINION

 

 



--------------------------------------------------------------------------------



 



  12.  
Opinion of law issued by Kirkland & Ellis LLP, in its capacity as counsel to the
Credit Parties under the Financing Documents.

 

 